DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.



1. Election By Original Presentation
	Claims 1-3 were pending in the application. New claims 4-23 have been added. However, newly submitted claims 15-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: only antibody claims were present in the original application and Office Action. The inventions are distinct, each from each other because of the following reasons:
The allowed antibody and the encoding nucleic acid are patentably distinct for the following reasons: the antibody includes, for example, IgG which comprises 2 heavy and 2 light chains containing constant and variable regions, including framework regions which act as a scaffold for the 6 complementary determining regions (CDRs). Polypeptides, such as the antibody which are composed of amino acids, and polynucleotides, which are composed of nucleic acids, are structurally distinct molecules. Any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide. In the present claims, the polynucleotide will not encode the antibody, and the antibody cannot be encoded by the polynucleotide. Therefore, the antibody and polynucleotide are patentably distinct. 
The antibody and polynucleotide inventions have a separate status in the art as shown by their different classifications. Furthermore, searching the inventions would impose a serious search burden since a search of the polynucleotide would not be used to determine the patentability of an antibody and vice-versa.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Therefore, claims 1-14 are under examination. However, method claims that are commensurate in scope with the originally elected invention will be rejoined if the claims to said invention are found allowable and the rejoined claims do not contain any issues under 35 USC 112. 




2. Formal Matters
	Claims 1-14 are the subject of this Office Action.




3. Claim Objections
	Claim 14 is objected to since part (i) recites “in in a CT26”.




4. Claim Rejections - 35 USC § 112(a) – written description
A.	Claim 14 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims do not provide a lower limit for the KD and IC50 values. Therefore, the claims read on “superbinders”, which can have affinity/potency values in the femptomolar range, or less (i.e. higher affinity/potency). 


The claim recites numerous values in parts (a), (b) and (d)-(l). However, neither the claims nor the specification provide adequate written description for the claimed ranges. For example, Regarding binding affinity in part (a), the highest affinity described appears to be 3.25 x 10-10 (Table 8). Regarding part (e), Table 15 shows IC50 values of approximately 1x-10. However, the claims have no lower limit and there is no description of any IC50 values lower than 0.1 nM (1x-10). Regarding part (f), though it is unclear which antibody in Figure 6 (6D4 or 6M6) is represented by the sequences in claim, the maximum percent cytotoxicity is approximately 45%, regardless. However, in the claim, there is no upper limit. Regarding part (i), Figure 9A only shows an inhibition of approximately 50% (approximately 14% for control as compared to approximately 7% for the antibody).
For the limits provided in all of parts (a), (b) and (d)-(l), Applicants should provide support for the claimed ranges. Currently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.





5. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14, parts (a), (b) and (d)-(l) recites numerous broad limitations (e.g “1x10-8” or less”, “at least 65%”, “at least 25%”, at least 50-fold, “at least 2-fold”), and the claim also recites, e.g. “1x10-10”, “at least 75%”, “at least 50%”, “at least 100-fold”, “at least 4-fold”, respectively, which are the narrower 




6. Conclusion
A.	Claims 1-13 are allowable.

B.	Claim 14 is not allowable.







Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647